Me. Justice HutchisoN
delivered tlie opinion of tlie Court.
Burgos was oonvicted of burglary. He says that the information was insufficient to support the verdict. The information charges a forcible entry with intent to commit rape. Appellant relies on People v. Wys, 25 P.R.R. 473, as authority for his contention that the information should have defined the crime of rape. The answer may be found in People v. Méndez, 34 P.R.R. 433, and People v. Ramírez, 41 P.R.R. 742.
Other assignments are that the verdict is contrary to the law and the evidence and that the district court erred in overruling a motion for a new trial. Both go to the sufficiency of the evidence. Neither, as developed in the brief, demands serious consideration.
The judgment appealed from must be affirmed.